Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 7, 2022

                                           No. 04-22-00808-CV

    IN RE SWIFT TRANSPORTATION CO. OF ARIZONA, LLC AND TRANSMEX INC.,
                               S.A. DE C.V.

                                           Original Proceeding 1

                                                  ORDER

        On December 1, 2022, Relator filed a petition for writ of mandamus. Relator also filed an
emergency motion to stay a discovery order pending final resolution of the petition for writ of
mandamus. After considering the petition and this record, this court concludes Relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.
R. APP. P. 52.8(a). Relator’s emergency motion for stay is DENIED as moot.


        It is so ORDERED on December 7, 2022.



                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2020CVA001479D1, styled Berta Idaly Delgado De Mercado, as
Permanent Administrator of Salvador Mercado Delgado and A/N/F of Kenya Camila Mercado Delgado and Hector
Salvador Mercado Delgado, Minors v. Juan Gamboa, Transmex Inc, S.A. DE C.V. and Swift Transportation Co. of
Arizona, LLC, and Swift Transportation Services, LLC, pending in the 49th Judicial District Court, Webb County,
Texas, the Honorable Joe Lopez presiding.